DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 18 February, 2020.
Claims 1, 5 and 8 have been amended.
Claims 14 and 15 have been canceled.
Claims 1 – 13 and 16 – 19 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Transfer of Application
This application has been transferred within the Office. Applicant is invited to contact the undersigned to discuss issues set forth in this Office Action, if appropriate.
This Action is Non-Final. The previous Examiner neglected to issue rejections under U.S.C. 112 as shown above. These rejections are not due to the amendment, therefore, this action is Non-final..
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “providing an oxygen concentrator” The claims should recite: “providing [[a]] an oxygen concentrator”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3 – 8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claim 3 recites: “calculating an adjusted medical prescription according to the vitals data”. The claims are directed to a computer implemented method and operations recited in terms of their functionality. The specification discloses that the functionality is performed by a back-end computer. However, the specification fails to disclose the algorithm (e.g. the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonable conclude that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. How the adjusted medical prescription is calculated is not disclosed. As such the claim is unreasonably broad and encompasses any evaluation leading to unpredictable results. No examples of the evaluation are given requiring undue experimentation to achieve the same results.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 – 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 2 recites: “analyzing . . . by comparing the vitals data to patient medical data”. Examiner cannot determine the metes and bounds of the 
Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 7 recites: “the prescribed drug”. There is no antecedent basis for this term in the claims. Examiner assumes that the prescribed drug is oxygen.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is the only independent claim. Claim 1 recites:
A method for monitoring and improving health conditions, the method comprises the steps of:
providing an oxygen concentrator, an intermediary computing device, and a back-end computing device;
administering, by the oxygen concentrator, an actual dosage of oxygen to a user at pre-programmed time intervals during a prescribed exercise routine in order to treat a health condition;
aggregating, by the intermediary computing device, the actual dosage administered at each of the pre-programmed time intervals within a user profile associated with the user; and
analyzing, by the back-end computing device, the user profile by comparing the actual dosage administered at each of the pre-programmed time intervals to a prescribed dosage and prescribed time intervals associated with the user profile.
Claims 1 – 4, 6 - 13 and 16 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a method which is included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
analyzing, by the back-end computing device, the user profile by comparing the actual dosage administered at each of the pre-programmed time intervals to a prescribed dosage and prescribed time intervals associated with the user profile 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 1, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The claims require comparing the actual dose administered to the dose prescribed. The specification discloses comparing at a high level of generality such that comparing, except for generic computer implementation steps, can be performed in the human mind. As such, the claims recite an abstract idea within the mental process grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
providing an oxygen concentrator, an intermediary computing device, and a back-end computing device;
administering, by the oxygen concentrator, an actual dosage of oxygen to a user at pre-programmed time intervals during a prescribed exercise routine in order to treat a health condition;
aggregating, by the intermediary computing device, the actual dosage administered at each of the pre-programmed time intervals within a user profile associated with the user.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The intermediary and back-end computers are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer components. Similarly, the recited oxygen concentrator is disclosed as being well-known – “The commonly used fitness trackers, oxygen concentrators, and cloud based analysis systems come together to provide indications of adherence to a treatment Mayo).  Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract compliance monitoring process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract compliance monitoring process. Administering oxygen with a commonly used oxygen concentrator during exercise is a conventional technique even according to the Applicant’s disclosure – “Many trainers recommend that athletes use oxygen to help game performance or support exercise at high altitudes.” (0003). Similarly, Examiner notes that EWOT – Exercise with Oxygen Therapy was developed by German scientist Alice and Ultramercial; and storing and retrieving information from memory is a routine and conventional computer function as in Versata and OIP Tech.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. an intermediary and back-end computing device; oxygen concentrator). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of adjusted prescriptions – exercise, dosage, time interval (6 – 8); type of vitals – oxygen (9); those that recite additional abstract ideas including: collecting (i.e. monitoring), aggregating and analyzing vitals from a fitness tracker by comparing the vitals data in a user profile (2); calculating an adjusted prescription (3) ; those that recite well-understood, routine and conventional activity or computer functions; those that recite insignificant extra-solution activities; displaying the adjusted prescription (4); compliance and non-compliance notifications to physicians and the intermediary computer is vitals or dosage do not match (10 – 13, 16 – 19); or those that are an ancillary part of the abstract idea.  The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Patent Eligible Claims
Claim 5 recites updating the administration of oxygen from the oxygen concentrator according to the adjusted medical prescription. Administering a treatment or prophylaxis is a practical application of the abstract comparing and calculating steps recited in Claims 1 – 3. Claim 5 is patent-eligible under U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 7, 9 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iobbi: (US PGPUB 2010/0121214 A1) in view of Burrow et al.: (US PGPUB 2014/0052468 A1).
CLAIM 1
Iobbi discloses a regulated oxygen (and other drug) delivery system that includes the following limitations:
A method for monitoring and improving health conditions; (Iobbi 0022, 0077); 
the method comprises the steps of:
providing an oxygen concentrator (Iobbi 0022, 0072), an intermediary computing device (Iobbi 0039 – i.e. a controller), and a back-end computing device (Iobbi 0086 a remote computer/database);
administering, by the oxygen concentrator, an actual dosage of oxygen to a user at pre-programmed time intervals during a prescribed exercise routine in order to treat a health condition; (Iobbi 0022, 0071 – 0076, 0079, 0102);
aggregating, by the intermediary computing device, the actual dosage administered at each of the pre-programmed time intervals within a user profile associated with the user; 
Iobbi discloses a regulated oxygen delivery system for monitoring and improving a health condition of a user that includes administering an actual dosage of oxygen using an oxygen concentrator during a prescribed exercise routine in a predetermined time interval – i.e. a study period such as a “20 minute titration”. The system receives signals from sensors that include measuring the dose of oxygen being delivered. The data may be sent to a database – i.e. aggregating in a user profile. With respect to the following limitations:
analyzing, by the back-end computing device, the user profile by comparing the actual dosage administered at each of the pre-programmed time intervals to a prescribed dosage and prescribed time intervals associated with the user profile; (Burrows 0006, 0007, 0017, 0019).
Iobbi discloses comparing the actual oxygen dosage administered to a pre-determined set point. For example Iobbi teaches comparing the dose delivered (0067) to a limit such as “a range of doses prescribed by a physician” (0044, 0045). Nonetheless, Iobbi does not expressly disclose comparing the actual dosage to a prescribed dosage. Burrows teaches such a comparison by recording a user’s actual dose information and comparing the actual does to a prescribed dose to determine adherence. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the regulated oxygen delivery system of Iobbi so as to have included comparing an actual dose to a prescribed dose, in accordance with the teaching of Burrows, in order to determine patient adherence.
CLAIM 2
The combination of Iobbi/Burrows discloses the limitations above relative to Claim 1. Additionally, Iobbi discloses the following limitations:
providing a fitness tracker; (Iobbi 0040, 0061); 
monitoring, by the fitness tracker, vitals of the user during the prescribed exercise routine in order to gather vitals data for treating the health condition; (Iobbi 0017, 0079)
aggregating, by the intermediary computing device, the vitals data within the user profile; (Iobbi 0042, 0067, 0086); and
analyzing, by the back-end computing device, the user profile by comparing the vitals data to patient medical data associated with the user profile; (Iobbi 0042).
Iobbi discloses sensors (i.e. fitness tracker) that measures blood glucose concentration, blood oxygen concentration, a biological, biochemical or physiological property, concentration of the drug in the blood, concentration of a metabolite, blood pressure, heart rate, and others; and send the data to a database. Sensor signals are compared to a target value.
CLAIMS 3, 5, 7 and 9
The combination of Iobbi/Burrows discloses the limitations above relative to Claims 2 and 3 respectively. Additionally, Iobbi discloses the following limitations:
calculating, by the back-end computing device, an adjusted medical prescription according to the vitals data; (Iobbi 0040);
updating, by the intermediary computing device, the administration of the  oxygen from the oxygen concentrator according to the adjusted medical prescription; (Iobbi 0040);
wherein calculating the adjusted medical prescription includes changing the prescribed dosage of oxygen; (Iobbi 0040);
wherein the fitness tracker monitors oxygen levels; (Iobbi 0040).
Iobbi discloses calculating an adjusted prescription according to the vitals and updates the administration of oxygen to a patient.
CLAIMS 16 - 19
The combination of Iobbi/Burrows discloses the limitations above relative to Claim 2. Additionally, Burrows discloses the following limitations:
sending, by the back-end computing device, a non-compliance notification to a physician computing device / to the intermediary computing device, if the actual dosage administered at each of the pre-programmed time intervals does not match the prescribed dosage and the prescribed time intervals; (Burrows 0007, 0018, 0019, 0021, 0027, 0050, 0054).
Burrows discloses recording a user’s actual dose and compiling a summary report based on the actual dose information including exceptions by comparing the actual dose to a prescribed dose. Patients and the patient’s physician may be notified using the summary report and/or the exception report. Burrows also discloses the following limitations:
sending, by the back-end computing device, a compliance notification to a physician computing device / to the intermediary computing device, if the actual dosage administered at each of the preprogrammed time intervals matches the prescribed dosage and the prescribed time intervals; (Burrows 0035).
Burrows discloses detecting and communicating information about valid dose events – i.e. events where the actual dose matches the prescribed dose – in addition to missed, extra, early or late events. This fairly teaches notification to both patients and physicians for compliance and non-compliance information. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the regulated oxygen delivery system of Iobbi so as to have included providing compliance and non-compliance notifications to physicians and patients, in accordance with the teaching of Burrows, .
Claims 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iobbi: (US PGPUB 2010/0121214 A1) in view of Burrow et al.: (US PGPUB 2014/0052468 A1) in view of Wegerich: (US PGPUB 2011/0172504 A1).
CLAIMS 10 - 13
The combination of Iobbi/Burrows discloses the limitations above relative to Claim 2. With respect to the following limitations:
sending, by the back-end computing device, a non-compliance notification to a physician computing device / to the intermediary computing device, if the vitals data does not match the patient medical data; (Wegerich 0010 – 0012, 0074, 0078);
sending, by the back-end computing device, a compliance notification to a physician computing device / to the intermediary computing device, if the vitals data matches the patient medical data; (Wegerich 0010 – 0012, 0074, 0078).
Wegerich discloses a patient health monitoring system that include collecting and comparing a patient’s vitals to a normal range for the particular patient in the patient’s records. The system provides alerts. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the regulated oxygen delivery system of Iobbi so as to have included providing compliance and non-compliance notifications to physicians and patients based on a comparison of a patient’s vitals to normal vitals for the patient, in accordance with the teaching of Wegerich, in order to provide information about the patient’s state of health.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Iobbi: (US PGPUB 2010/0121214 A1) in view of Burrow et al.: (US PGPUB 2014/0052468 A1) in view of Austin et al.: (US PGPUB 2020/0357501 A1).
CLAIM 4
The combination of Iobbi/Burrows discloses the limitations above relative to Claim 3. With respect to the following limitations:
displaying, by the intermediary computing device, the adjusted medical prescription to the user; (Austin 0042).
Austin discloses displaying a revised prescription to a patient. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the regulated oxygen delivery system of Iobbi so as to have included displaying revised prescriptions, in accordance with the teaching of Austin, in order to provide updated care instruction to the patient.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iobbi: (US PGPUB 2010/0121214 A1) in view of Burrow et al.: (US PGPUB 2014/0052468 A1) in view of Official Notice.
CLAIMS 6 and 8
The combination of Iobbi/Burrows discloses the limitations above relative to Claim 3. With respect to the following limitations:
wherein calculating the adjusted medical prescription includes updating the prescribed exercise routine;
wherein calculating the adjusted medical prescription includes changing the prescribed time intervals for administering the oxygen.
.
Response to Arguments
Applicant's arguments filed 2/18/2020 have been fully considered but they are not persuasive.
The U.S.C. 101 Rejection
Applicant argues that the claims are patent eligible because they are limited to the use of the oxygen concentrator. Initially, Examiner notes that the oxygen concentrator is a conventional device in common use, even according to the specification. It simply provides the technological environment in which the abstract idea is executed. The claims are akin to those in Mayo.
The U.S.C. 102 Rejection
Applicant argues that Miller fails to disclose an oxygen concentrator. Examiner agrees. However, upon further search and consideration, a new grounds of rejection is made herein.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“The History of “EWOT” Exercise With Oxygen Therapy; 4/26/2021 teaches the German scientist Manfred Von Ardenne created a combination of oxygen therapy and exercise to decrease a patient’s symptoms in the 1960. 
US PGPUB 2013/0092165 A1 to Wondka discloses an oxygen delivery system that includes an oxygen concentrator that delivers oxygen to a patient during an activity such as exercise to treat pulmonary mechanics.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Date: 30 June, 2021